Exhibit 10.1

 

COMARCO, INC.

 

--------------------------------------------------------------------------------

Deferred Compensation Agreement

--------------------------------------------------------------------------------

 

 

Comarco, Inc. (the “Company”) would like to recognize the increased efforts of
Mr. Lanni and his contributions to the Company during this critical time.
Therefore, effective November 1, 2013, for each month of service provided by you
to the Company from and after such date, the company will accrue an additional
salary of $3,833.33 per month (“Accrued Fees”), and shall continue to pay salary
at the current rate of $15,333.33 per month. By executing this Deferred
Compensation Agreement (this “Agreement”), you agree to be bound by (i) this
Agreement and (ii) you have no legal right to receive any Accrued Fees until and
unless the conditions provided for in Section 1 are met. In addition, you
recognize and agree that all determinations, interpretations, or other actions
respecting this Agreement will be made by the Board and shall be final,
conclusive and binding on all parties. For purposes of clarity, except as may
otherwise be set forth in a separate written agreement between you and the
Company, you understand and agree that this Agreement (including, without
limitation, any accruing salary or base salary referenced herein) may be
terminated or modified at any time upon action by the Board and by providing you
written notice of such action; provided that, unless otherwise agreed by you in
writing, any such termination or modification shall only be effective from and
after your receipt of such written notice and shall not terminate or modify any
Accrued Fees earned as of such date.

 

1.     Right to Receive Payment of Accrued Fees.

 

You shall have a legal right to receive Accrued Fees earned by you, and the
Company shall be required to pay to you all Accrued Fees earned by you, if and
only if (i) the Company files Form 10-Q for quarterly results which includes a
balance sheet with an aggregate balance of cash, cash equivalents, and
short-term investments of at least $5 million net of liabilities (the “10-Q
Filing”), (ii) you have continued to provide substantial services to the Company
from the date hereof through the 10-Q Filing and (iii) the Board of Directors
has provided written approval of the payment of the Accrued Fees. If all of the
foregoing conditions are satisfied and the Company is required to pay to you
Accrued Fees, then the payment of all Accrued Fees earned by you shall be made
by the Company, in a lump sum, within 15 days of the 10-Q Filing. Until and
unless the foregoing conditions are satisfied, you have no legal right to any
Accrued Fees and the Company shall have no obligation to pay Accrued Fees to
you. The Company shall withhold all applicable income and employment taxes from
any Accrued Fees paid to you to the extent required by law.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Section 409A Compliance.

 

The Company intends that income provided to you, if any, pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) because, in part, the payment
of Accrued Fees to you is subject to a substantial risk of forfeiture until the
conditions provided for in Section 1 above are satisfied.  The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A.  The Company and you agree to negotiate
in good faith to reform any provisions of this Agreement to maintain to the
maximum extent practicable the original intent of the applicable provisions
without violating the provisions of Section 409A, if the Company deems such
reformation necessary or advisable pursuant to guidance under Section 409A to
avoid the incurrence of any such interest and penalties.  Such reformation shall
not result in a reduction of the aggregate amount of payments under this
Agreement.  However, the Company does not guarantee any particular tax effect
for income provided to you pursuant to this Agreement.  In any event, except for
the Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to you, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to you
pursuant to this Agreement.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree to be bound by this Agreement, and you
specifically agree that you have no legal right to receive Accrued Fees until
and unless the conditions provided for in Section 1 are met.

 

 

 

COMARCO, INC.

 

               

 By:

  /s/ Louis E. Silverman                                                 

 

 

  Name:      Louis E. Silverman                                 

Date:        December 19, 2013                                 

Title:      Chairman of the Board of Directors      

 

 

 

The undersigned hereby accepts the terms of this Deferred Compensation
Agreement.

 

           

By: /s/ Thomas W. Lanni                                          

 

 

 

Name:      Thomas W. Lanni                    
Date:        December 19, 2013                  

 



 